Citation Nr: 0733727	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-41 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under 38 U.S.C., Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brandon A. Jonas, Law Clerk



INTRODUCTION

The veteran served on active duty from May 1955 to June 1975.  
The veteran died in August 2003 and the appellant is his 
widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  


FINDINGS OF FACT

1.  The veteran died in August 2003.

2.  At the time of the veteran's death, service connection 
was in effect for diabetes mellitus, evaluated at 20 percent 
disabling; and for hypertension, evaluated at 10 percent 
disabling.  Service connection was also in effect for 
migraine headaches and impotence, both of which were rated 
zero percent disabling.

3.  The death certificate lists the immediate cause of death 
as hepatocellular carcinoma.

4.  The veteran's service-connected diabetes mellitus was not 
a primary, nor contributory, cause of the veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.312 (2007).


2.  The appellant is not entitled to Chapter 35 DEA benefits.  
38 U.S.C.A. § 3501 (West 2002); 38 C.F.R. § 3.807 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for the cause of the veteran's death

Dependency and indemnity compensation (DIC) is available 
under the provision of 38 U.S.C.A. § 1310(a) to a surviving 
spouse who can establish, among other things, that the 
veteran died from a service-connected disability.  
38 U.S.C.A. §§ 1310, 1311.  Service connection for the cause 
of the veteran's death can be established by showing that a 
service-connected disability was either (1) the principal 
cause of death or (2) a contributory cause of death.  
38 U.S.C.A. § 1310(a); 38 C.F.R. § 3.312(a).  A service-
connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was (1) the immediate or 
underlying cause of death or (2) etiologically-related to the 
cause of death.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principle cause.  It must be shown that it contributed 
substantially or materially, that it combined to cause death, 
that it aided or assisted in the production of death.  It is 
not sufficient to show that it causally shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).

At the time of the veteran's death, service-connection was in 
effect for diabetes mellitus.  The death certificate provides 
that the immediate cause of the veteran's death was 
hepatocellular carcinoma.  It does not attribute the cause of 
the veteran's death to diabetes mellitus, either as the 
immediate cause of death or as a contributory cause of death.

The appellant contends that the veteran's service-connected 
diabetes mellitus caused the veteran's fatal hepatocellular 
carcinoma.  However, the competent medical evidence of record 
preponderates against a causal link.  A September 2003 letter 
from Katherine Lundy, PhD, FNP, opines that the veteran's 
liver cancer and death were related to diabetes.  A September 
2003 letter from Dr. Allston Kitchens notes that the 
veteran's diabetes was difficult to control during the last 
few months of his life and that the variation of his glucose 
could have contributed to his demise.  In an October 2003 VA 
report, Dr. Ron Teichman explains that the hepatocellular 
carcinoma more likely than not caused the difficulty in 
controlling the diabetes and that the veteran's demise would 
have occurred regardless of the difficulty.  Dr. Teichman 
acknowledged an article cited by Lundy that found a 
correlation between diabetes and hepatocellular carcinoma but 
noted that the article does not mean that it is a commonly 
accepted belief within the scientific community that the 
correlation is significant.  Dr. Teichman reviewed three 
well-respected textbooks and found that none of them 
mentioned diabetes mellitus as a significant cause of 
hepatocellular carcinoma.

The Board acknowledges the article abstracts submitted by 
Katherine Lundy, PhD, FNP, in July 2004.  Dr. Robert Anderson 
submitted a VA report in February 2005 after reviewing 
Lundy's abstracts along with the veteran's file and all 
previously submitted medical opinions.  Like Dr. Teichman, 
Dr. Anderson opined that it is not as likely as not that the 
veteran's liver cancer was caused by his diabetes or that the 
diabetes significantly contributed to his ultimate death.  
Dr. Anderson noted the consensus among the various texts that 
Dr. Teichman cited.  He acknowledged that Lundy's submissions 
show a statistical association between hepatocellular 
carcinoma and diabetes but that the association does not 
prove causality.

The Board acknowledges the letter submitted to the board by 
Katherine Lundy, PhD, FNP, in May 2005.  She quotes Dr. 
Adrian Rueben MBBS, FRCP, "There is substantial evidence of 
a statistical connection (between diabetes and the 
development of hepatocellular carcinoma) but it is by no 
means cause and effect..."   
The Board acknowledges the article submitted in September 
2007 by the veteran's representative entitled, "Impact of 
Diabetes on Recurrence of Hepatocellular Carcinoma after 
Surgical Treatment in Patients With Viral Hepatitis."  
However, the article is not relevant to this case because 
there is no evidence of record that the veteran's fatal 
hepatocellular carcinoma was a recurrence after any surgical 
treatment or that the veteran had viral hepatitis.

Of all the competent medical evidence of record, the Board 
gives the most weight to the opinions of Dr. Teichman and Dr. 
Anderson because they directly address the issue of causality 
and are based upon authoritative sources.  As is true with 
any piece of evidence, the weight to be attached to medical 
opinions is within the province of the Board as adjudicators.  
See generally, Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(Board favoring one medical opinion over another is not 
error).  Further, the United States Court of Appeals for 
Veterans Claims (Court) has rejected the "treating physician 
rule," which holds that opinions of a claimant's treating 
physician are entitled to greater weight than opinions from 
medical experts who have not treated a claimant.  Guerrieri 
v. Brown, 4 Vet. App. 467, 471 (1993).

Accordingly, the Board finds that the competent medical 
evidence of record is against finding that the veteran's 
death from hepatocellular carcinoma was due to his service-
connected diabetes mellitus.  While the Board is grateful for 
the veteran's service, the preponderance of the evidence is 
against the appellant's claim.  The Board has considered the 
doctrine of reasonable doubt to the appellant but it does not 
find that the evidence is of such approximate balance as to 
warrant its application.  38 U.S.C.A. § 5107.



II.  Chapter 35 education benefits

The surviving spouse of a veteran who was discharged from 
service under other than dishonorable conditions is eligible 
for education benefits under Chapter 35 of Title 38 where the 
veteran (1) had a permanent total service connected 
disability in existence at the date of the veteran's death or 
(2) died as a result of a service-connected disability.  
38 U.S.C.A. § 3501; 38 C.F.R. § 3.807(a).  In this case, the 
veteran was honorably discharged from service.  But the 
veteran did not have a permanent, total service-connected 
disability at the time of his death.  He had a combined 
service-connected disability rating of 30 percent.  Nor, as 
decided above, did the veteran die as a result of a service-
connected disability.  Accordingly, the appellant has not met 
the conditions for eligibility for survivors' and dependents' 
educational assistance under Title 38, Chapter 35, and the 
appellant is not entitled to the benefit.

III.  Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).    


The RO's October and November 2003 letters describing the 
evidence needed to support the appellant's claim were timely 
mailed before the December 2003 rating decision.  They 
described the evidence necessary to substantiate a claim for 
service connection for cause of death, identified what 
evidence VA was collecting, requested the appellant to send 
in particular documents and information, and identified what 
evidence might be helpful in establishing her claim.    

The appellant was not prejudiced by VA's failure to provide 
notice that complies with Dingess v. Nicholson.  Since 
service connection for the cause of death was denied, any 
issues about implementation of an award have been rendered 
moot.  The Board also acknowledges that the appellant was not 
provided the specific notice required by Hupp v. Nicholson, 
21 Vet. App. 342, 352-53 (2007).  Hupp holds in the context 
of a claim for Dependency and Indemnity Compensation (DIC) 
benefits, section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  In this case, the appellant was aware 
that the veteran was service-connected for diabetes and 
presented evidence and argument to support her claim that the 
veteran's death was related to that service-connected 
disability.  The Board, therefore, concludes that the 
appellant was not prejudiced by not being given a list of the 
veteran's service-connected disabilities in the section 
5103(a) notice.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the appellant by 
retrieving the veteran's claims folder, by obtaining the 
veteran's medical treatment records from VA facilities, and 
by obtaining medical opinions.   




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependents' Educational Assistance benefits is 
denied. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


